The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 12, 2015

                                    No. 04-14-00553-CR

                                        Frank LARA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR1129
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to February 12, 2015. No further extensions will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court